Citation Nr: 0639545	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  01-08 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hypertensive heart disease.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issue of a rating in excess of 10 percent for 
hypertension was previously before the Board in June 2003.  
The Board remanded the case for additional development.  

The veteran was granted service connection for hypertensive 
heart disease and assigned a 30 percent rating in July 2003.  
Initially, the disability was rated with the previously 
service-connected hypertension.  However, the RO later 
assigned separate ratings for the service-connected 
hypertensive heart disease and hypertension by way of a 
rating decision dated in January 2005.  Thus the veteran's 
disabilities are listed as separate issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was originally granted service connection for 
hypertension in August 2000.  He was assigned a 10 percent 
disability at the time.  The veteran submitted a claim for a 
rating in excess of 10 percent in April 2001.

The issue of hypertensive heart disease was included with the 
veteran's service-connected hypertension in July 2003.  The 
disabilities were combined as one disability and the veteran 
was assigned a 30 percent rating.  The RO later separated the 
two disabilities as separate service-connected disabilities 
in January 2005.  The veteran retained a 30 percent rating 
for his hypertensive heart disease and a 10 percent rating 
for his hypertension.

The inclusion of the hypertensive heart disease was done 
based on the results of findings reported on a VA discharge 
summary dated in July 2003.  No examination was conducted 
that time.  

Service-connected heart disease is rated under 38 C.F.R. § 
4.104, Diagnostic Code 7007 (2006).  One of the rating 
criteria to be considered is metabolic equivalents.  "One MET 
(metabolic equivalent) is defined as the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used."  38 C.F.R. § 4.104, Note (2).

The veteran was afforded a VA compensation and pension (C&P) 
examination in September 2003.  However, although his 
hypertensive heart disease was discussed, there was no 
testing to assess the level of disability and no discussion 
of an estimation of disability by the examiner.  As such, the 
case needs to be remanded so this testing can be accomplished 
to obtain the necessary medical evidence to rate the 
veteran's service-connected hypertensive heart disease.  

The September 2003 VA examination was the last C&P 
examination for the veteran's hypertension.  The veteran has 
been hospitalized several times for complaints related to his 
hypertension during the pendency of his appeal.  The 
hospitalizations have been of short duration; however, they 
have also resulted in the veteran being granted service 
connection for residuals of cerebral vascular accident, 
recurrent transient ischemic attacks with left-sided motor 
weakness as a direct result of the veteran's service-
connected hypertension.  

Further, a review of the numerous blood pressure readings of 
record shows a wide variance.  In fact the veteran was 
treated for being hypotensive for a brief time.  He has had 
periods where his systolic pressure has been over 200.  He 
has also had long periods of diastolic readings of 110 or 
greater followed by lower readings and then 110 or greater 
again.  A medical professional's assessment of the veteran's 
hypertension is required, especially in light of the last 
examination having been in September 2003 and the last 
treatment records being dated in 2005.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  

2.  The veteran should be scheduled for 
an appropriate examination to obtain data 
needed to evaluate his service-connected 
hypertensive heart disease.  The claims 
folder must be made available to and 
reviewed by the examiner as part of the 
examination.  The level of METs at which 
dyspnea, fatigue, angina, dizziness, or 
syncope develops should reported.  If a 
laboratory determination cannot be done 
for medical reasons, the examiner should 
provide an estimate of the level of 
activity (express in METs) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  The claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.

3.  The veteran should be afforded an 
examination to determine the extent of 
his hypertension.  The claims folder must 
be made available to and reviewed by the 
examiner as part of the examination.  The 
examiner should complete the Compensation 
& Pension Examination Worksheet for 
Hypertension.  The veteran's hypertension 
disability is rated primarily on the 
basis of blood pressure readings.  In 
addition to the required current blood 
pressure readings, the examiner is 
requested to review the claims folder and 
provide an opinion as to how the examiner 
would characterize the veteran's 
hypertension readings in regard to both 
the systolic and diastolic readings, i.e. 
what are the predominant systolic and 
diastolic readings from April 2001 to the 
present.  

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



